DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1-6 have been canceled.
Claim 7 has been amended; support for the amendment can be found in Fig. 4-6 of the original specification.
Claims 8-11 are newly added; support for these claims can be found in claims 2, 4, 5 and 6 of the original specification. 
Claims 7-11 have been examined on the merits.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 9 recites “further comprising a protective sleeve in which the stack of positive and negative electrodes is arranged together with an electrolyte” in line 1. This limitation is previously recited in claim 7 in lines 8-12. As claim 9 is dependent on claim 7, claim 9 fails to further limit claim 7. Claim 9 is thus rejected.

Claim 10 is rejected based on dependency to claim 9.

Claim 10 also recites “wherein the arresters project out of the protective sleeve” in line 1. This claim limitation is previously recited in claim 7 in lines 11-12. Thus, claim 10 fails to further limit claim 7, and is therefore rejected.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0040635 A1) hereinafter Choi in view of Sakashita et al. (US 2012/0107673 A1) hereinafter Sakashita.

Regarding claim 7, Choi discloses a method for producing a battery cell ([0018]), comprising the following steps: 

providing a stack of positive and negative electrodes ([0011]; Fig. 3; element 130) as well as at least one separator ([0011]) arranged between positive and negative electrodes ([0011]), 



inserting (Fig. 3) the stack of positive and negative electrodes ([0011]) with the arresters (150) welded to the electrode lugs (140) into a protective sleeve (“pouch case”; [0011]; Fig. 3; element 120) in such a way that the weld seam (Fig. 3; element B) for connecting each electrode lug (140) to its corresponding arrester (150) is arranged between the electrode lugs (140) and the arresters (150) inside the protective sleeve (120), and that the arresters (150) project out of the protective sleeve (120), 

filling in an electrolyte ([0050]), and, sealing the protective sleeve ([0050]), whereby the electrode lugs (140) are each connected to an end face of the respective arrester (150) by means of butt joint welding (Fig. 3; element B), 

wherein the electronic lugs (140) and the respective arresters (150) are arranged with their end faces abutting each other in the same plane (Fig. 3; element B), wherein the end faces of the arrester (150) and the electronic lugs (140) are situated directly opposite from each other (Fig. 3), 

wherein end faces of the electrode lugs (140) are connected in groups (Fig. 3) to the arrester (150). 

Choi further discloses wherein the end face connection is created by friction stir welding ([0066]). 

However Choi fails to disclose wherein the end-face connection is created by means of laser beam welding or electron beam welding, tungsten inert gas (TIG) welding, metal inert gas (MIG) welding or plasma welding.

Sakashita discloses a method ([0087]) for producing a battery cell (Fig. 1-2),

whereby positive and negative electrodes (Fig. 1-2; 2,3) each have lugs (“positive and negative-electrode electricity collection terminals 5”; [0068]; Fig. 1-2; element 5), welding ([0087]) each of the lugs (5) of the positive (2) and negative electrodes (3) to at least one positive arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f) and to at least one negative arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f), 

whereby the electrode lugs (5) are each connected to an end face (Fig. 1, 2) of the respective arrester (11f) by means of welding (Fig. 1, 2; [0087]), wherein the electronic lugs (5) and the respective arresters (11f) are arranged with their end faces (Fig. 1-2) abutting each other (Fig. 1, 2) in the same plane (Fig. 1,2), and wherein the end-face connection (Fig. 1,2) is created 
    PNG
    media_image1.png
    368
    561
    media_image1.png
    Greyscale




Sakashita and Choi are analogous art from the same field of endeavor, namely the fabrication of battery cells with electrode lugs and corresponding arresters connected by means of welding. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Choi by employing the means of welding disclosed by Sakashita, namely laser beam welding, in the invention of Choi. One of ordinary skill in the art would have found this modification obvious because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.) and the laser welding method of Sakashita would predictably result in an end face connection produced by butt joint welding as recognized by Sakashita.


Regarding claim 8, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the weld seam (B) for connecting the end faces (Fig. 3) of the electrode lugs (140) to the arrester (150) is configured on one side (Fig. 9; element B)  

    PNG
    media_image2.png
    420
    462
    media_image2.png
    Greyscale



Regarding claim 9, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses a protective sleeve (“pouch case”; [0011]; Fig. 3; element 120) in which the stack of positive and negative electrodes ([0011]; Fig. 3; element 130) is arranged together with an electrolyte ([0050]), wherein the weld seam (Fig. 3; element B) for 

Regarding claim 10, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the arresters (150) project out of the protective sleeve (120).

Regarding claim 11, modified Choi discloses all claim limitations of the present invention as set forth above. Choi further discloses wherein the battery cell is a lithium-ion battery ([0038]; [0041]). 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (US 2012/0107673 A1) hereinafter Sakashita.

Regarding claim 7, Sakashita discloses a method ([0087]) for producing a battery cell (Fig. 1-2), comprising the following steps: 

providing ([0087]) a stack (“electrode group 1”; [0087]) of positive ([0075]; Fig. 10; element 2) and negative electrodes ([0075]; Fig. 10; element 3) as well as at least one separator ([0075]; Fig. 10; element 4) arranged between ([0075]; Fig. 10) positive (2) and negative electrodes (3), 



welding ([0087]) each of the lugs (5) of the positive (2) and negative electrodes (3) to at least one positive arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f) and to at least one negative arrester (“external terminals 11f”; [0068]; Fig. 1-2; element 11f), 


    PNG
    media_image1.png
    368
    561
    media_image1.png
    Greyscale



inserting ([0087]) the stack (1) of positive (2) and negative electrodes (3) with the arresters (11f) welded to the electrode lugs (5) into a protective sleeve (“outer case 11”; [0087]; Fig. 1-2; element 11) in such a way that the weld seam (Fig. 1-2; elements 5 and 11f) for connecting each electrode lug (5) to its corresponding arrester (11f) is necessarily arranged between the electrode lugs (5) and the arresters (11f) inside the protective sleeve (11) as demonstrated by the orientation of the lugs and arresters shown in Fig. 1 and 2, and 



filling in an electrolyte ([0088]), and, sealing the protective sleeve (“fixing of the lid member 12 to the outer case 11”; [0087]), 

whereby the electrode lugs (5) are each connected to an end face (Fig. 1, 2) of the respective arrester (11f) by means of welding (Fig. 1, 2; [0087]), wherein the electronic lugs (5) and the respective arresters (11f) are arranged with their end faces (Fig. 1-2) abutting each other (Fig. 1, 2) in the same plane (Fig. 1,2), 

    PNG
    media_image1.png
    368
    561
    media_image1.png
    Greyscale



wherein the end faces (Fig. 1, 2) of the arrester (11f) and the electronic lugs (5) are situated directly opposite from each other (Fig. 1, 2), and wherein the end-face connection (Fig. 1,2) is created by means of laser beam welding ([0087]).




    PNG
    media_image1.png
    368
    561
    media_image1.png
    Greyscale
Further, regarding the limitation “butt joint welding”, one of ordinary skill in the art would have found it obvious to perform this welding technique as doing so is in line with the orientation of the lugs and arrester disclosed by Sakashita in figures 1 and 2, wherein the end face of the arrester (11f) is attached to the end face of the lug (5) without overlap. To avoid employing a butt joint weld seam, one of ordinary skill would have to modify the orientation of Sakashita’s lugs and arresters, for which there is no motivation, teaching or suggestion provided in Sakashita’s disclosure. Therefore, the instant claim is obvious over Sakashita’s disclosure.

Sakashita fails to disclose wherein end faces of the electrode lugs are connected in groups to the arrester.



Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sakashita in such a way that the end faces of the electrode lugs are connected in groups to the arrester as duplicating the lugs would not result in any new or unexpected results.

Regarding claim 8, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the end face of the arrester (11f) is attached to the end face of the lug (5) without overlap (Fig. 1-2). 

Sakashita fails to explicitly disclose wherein a weld seam for connecting the end faces of the electrode lugs to the arrester is configured on one side or on both sides.  However, it would have been obvious to one of ordinary skill in the art to have formed the weld seam on at least one side so as to adequately bond the arrester to the lug. Therefore the instant claim is obvious over Sakashita’s disclosure.

Regarding claim 9, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses a protective sleeve (“an outer case 11”; [0068]; Fig. 1-2; element 11) in which the stack of positive and negative electrodes (1) is arranged together with an electrolyte ([0076]), wherein the weld seam (“laser welding”; [0087]) for the end-face connection (Fig. 1-2; element 5 and 11f) of the electrode lugs (5) to the arresters 

    PNG
    media_image3.png
    518
    846
    media_image3.png
    Greyscale


Regarding claim 10, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the arresters (11f) project out of the protective sleeve (11).


Regarding claim 11, modified Sakashita discloses all claim limitations of the present invention as set forth above. Sakashita further discloses wherein the battery cell (“lithium secondary battery”; [0068]) is a lithium-ion battery ([0068]).

Response to Arguments
Applicant’s arguments, see pg. 1, filed 11/10/2021, with respect to the rejections of claims 1-6 have been fully considered and are moot as the claims have been cancelled.  The rejection of claims 1-6 has been withdrawn because those claims have been canceled. 

Applicant's arguments with respect to claim 7, see pg. 2, filed 11/10/2021 have been fully considered but they are not persuasive. 

First, applicant has incorrectly asserted that claim 7 was rejected under 35 U.S.C. 102 in the non-final rejection filed 07/30/2021. Claim 7 was in fact rejected under 35 U.S.C. 103 as obvious over Sakashita. Thus, applicant’s arguments that Sakashita fails to anticipate the instant invention are not persuasive.


    PNG
    media_image1.png
    368
    561
    media_image1.png
    Greyscale
Further, regarding the limitation “butt joint welding”, one of ordinary skill in the art would have found it obvious to perform this welding technique as doing so is in line with the orientation of the lugs and arrester disclosed by Sakashita in figures 1 and 2, wherein the end face of the arrester (11f) is attached to the end face of the lug (5) without overlap. To avoid 

Further, applicant argues that Sakashita does not show the exact arrangement of the end faces of the electrode lugs and the arrester. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 

Regarding, applicant’s argument that Sakashita does not show that the electrode tabs are connected in groups to the arrester, it has been held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Therefore, this limitation would have been obvious to one of ordinary skill absent any evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727